Gunter, Justice.
This appeal is from two rulings by the trial court, and two errors are enumerated here: (1) the trial court erred in denying appellant’s prayer for a restraining order in the case at bar, and (2) the trial court erred in dismissing appellant’s appeal to superior court and remanding the same to the local board of tax equalization for further consideration.
The appellant had appealed her tax assessment to the board of tax equalization, and it had affirmed the assessment. Appellant then took an appeal to the superior court, and one of her contentions was that the board of tax equalization was illegally constituted. The trial judge determined that the board was illegally constituted, he remanded the appeal of the decision from the illegally constituted board to a new legally constituted board for further consideration, and he denied appellant’s application for an ex parte restraining order which sought to prevent the new, legally constituted board from considering or reconsidering her tax assessment.
Neither of the rulings complained of is an appeal-able judgment under Code Ann. § 6-701. The judgment holding the illegally constituted board’s action nugatory and ordering further consideration of the matter by the newly constituted board is not a final judgment.
The judgment denying the restraining order reads: "The court does hereby deny the application of Mrs. Samuel H. Cox for an ex parte restraining order as prayed for in the petition. Further proceedings in this case shall be as the court may direct pursuant to such further proceedings as may be desired by plaintiff and requested of the court.” This was not an appealable judgment. See George v. George, 231 Ga. 296 (201 SE2d 418) (1973).
This court has not granted an interlocutory appeal.

Appeal dismissed.


All the Justices concur.

G. Leonard Liggin, for appellant.
Donald L. Lamberth, for appellees.